 

CREDIT FACILITY AGREEMENT

 

JUBILANT CADISTA PHARMACEUTICAL INC.,

 

AS BORROWER

 

AND

 

ICICI BANK LIMITED, NEW YORK BRANCH,

 

AS LENDER

 

DATED AS OF FEBRUARY 2, 2012

 

 

 

 

CREDIT FACILITY AGREEMENT

 

This CREDIT FACILITY AGREEMENT dated as of February 2, 2012 (the “Agreement”),
is made by and between Jubilant Cadista Pharmaceutical Inc., a Delaware
corporation (“Borrower”) having its principal offices at 207 Kiley Drive,
Salisbury, Maryland 21801, and ICICI Bank Limited, New York Branch, (“Lender” or
“Bank”) having its offices at 500 Fifth Avenue, Floor 28, New York, NY 10110.

 

WITNESSETH:

 

WHEREAS, the Lender intends to extend a certain loan and credit facility to the
Borrower pursuant to terms and conditions of this Agreement and related Credit
Documents in the maximum aggregate principal sum of Eight Million Five Hundred
Thousand Dollars ($8,500,000.00) (the "Maximum Credit Facility Amount").

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein, the mutual benefits to be derived there from and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I
GENERAL DESCRIPTION OF THE FACILITY; DEFINITIONS

 

SECTION 1.01. General Description of the Credit Facility. Subject to and upon
the terms and conditions herein set forth, (i) the Bank hereby establishes in
favor of the Borrower a revolving credit facility pursuant to which the Bank
agrees to make available to the Borrower Revolving Loans in accordance with
Article II and other terms of this Agreement and the Credit Documents, (ii) the
Bank agrees to issue Letters of Credit, including Standby Letters of Credit at
the request of the Borrower, in accordance with Article III and other terms of
this Agreement and the Credit Documents, and (iii) the Bank agrees to make
available to the Borrower Bill Discounting Facility in accordance with Article
IV and other terms of this Agreement and the Credit Documents; provided, that in
no event shall the aggregate principal amount of all outstanding Facilities made
available by the Lender to the Borrower exceed in the aggregate the Maximum
Credit Facility Amount. The obligation of the Bank to make the Facilities
available to the Borrower shall be subject to the conditions precedent in
Article VII hereof, the terms and conditions of this Agreement and other Credit
Documents, and receipt of such other approvals, opinions or documents that the
Bank may reasonably request.

 

SECTION 1.02. Provisions Pertaining to Definitions. For all purposes of this
Agreement (except where such interpretations would be inconsistent with the
context or the subject matter):

 

(a)          The expression “this Agreement” means this Credit Agreement
(including all of the Schedules and Exhibits annexed hereto) as originally
executed, or, if supplemented, amended or restated from time to time, as so
supplemented, amended or restated;

 

2

 

 

(b)          Where appropriate, words importing the singular only shall include
the plural and vice versa, and all references to dollars or “$” shall be United
States Dollars;

 

(c)          Accounting terms not otherwise defined herein shall have the
meanings assigned to them in accordance with GAAP (as hereinafter defined); and

 

(d)          “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term.

 

(e)          “material” and “materiality”, and “reasonable” and “reasonability”
as used throughout this Agreement shall have meanings as determined by the Bank
in its reasonable discretion.

 

SECTION 1.02. Defined Terms. As used in this Agreement, the following terms have
the following meanings and, unless otherwise indicated, terms defined in the
singular have the same meaning when used in the plural and vice-versa:

 

“Advance” means any and all amounts disbursed by the Bank or due from the
Borrower under this Agreement, the Note or the other Credit Documents.

 

“Affiliate” means any Person (a) that directly or indirectly controls, or is
controlled by, or is under common control with the Borrower; (b) that directly
or indirectly beneficially owns' or holds five percent or more of any class of
voting stock of the Borrower or the Parent Company, or (c) five percent or more
of the voting stock of which is directly or indirectly beneficially owned or
held by the Borrower or Parent Company. The term control means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise; and the terms “controlling” and
“controlled” have meanings relative to the foregoing.

 

“Agreement” has the meaning set forth in Section 1.01(a).

 

“Anti-Terrorism Laws” means the Executive Order, the Bank Secrecy Act (31 U.S.C.
§§ 5311 et seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et
seq.), the USA Patriot Act, the International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), any other law or regulation administered by OFAC, and any similar law
enacted in the United States after the date of this Agreement.

 

“Applicable LIBOR Rate" means, (a) with respect to the Revolving Loan, LIBOR
plus three and three-fourths percent (3.75%) per annum, and (b) with respect to
Bill Discounting Facility, LIBOR plus three percent (3 %) per annum.

 

“Approved Bill Discounting Customers” shall have the meaning set forth in
Section 4.01.

 

“Bank’s Pro Rata Share of Borrower’s Assets” means the product of the following
equation: 8.5 divided by 15, and multiplied by the value or amount of the
current assets of the Borrower as reflected on its financial statements prepared
in accordance with GAAP.

 

3

 

 

“Bill Discounting Facility” means credit facilities made available by the Bank
for the benefit of the Borrower which can be used by the Borrower for
discounting and receiving payment under certain invoices drawn in favor of and
payable by the Eligible Trade Customers for meeting Borrower’s working capital
requirements.

 

“Branch Office” means the office of the Bank at 500 Fifth Avenue, 28th Floor,
New York, New York 10110 in the United States of America.

 

“Business Day” means any day excluding Saturday, Sunday and any date that is a
legal holiday under the laws of the State of New York and any day on which
banking institutions located in such state are authorized by Law or other
governmental action to close.

 

“Collateral” shall have the meaning given to the term in the Security Agreement.

 

"Closing Date" means the date on which this Agreement is executed by the
Borrower and the Bank and all conditions precedent set forth in Article VII of
this Agreement have been satisfied.

 

“Credit Documents” means this Agreement, the Note, the Security Agreement, the
Subordination Agreement, the Intercreditor Agreement, Parent Company
Undertaking, Ultimate Parent Undertaking and any other document that is termed
as such by the Bank, and any and all documents, exhibits, schedules, amendments
modifications and supplements delivered in connection herewith or therewith.

 

“Debt” means (a) indebtedness or liability for borrowed money or for the
deferred purchase price of property or services (including trade obligations);
(b) current liabilities in respect of unfunded vested benefits under any plan;
(c) obligations under letters of credit issued for the account of any person;
(d) all obligations arising under acceptance facilities; (e) all guaranties,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase or repurchase or
otherwise acquire, or in respect of which that Person has agreed to supply or
advance funds (whether by way of loan, stock or other equity purchase, capital
contribution or otherwise) or otherwise to become directly or indirectly liable,
and (f) obligations secured by any Lien on property owned by the Person, whether
or not the obligations have been assumed.

 

“Debt Service Reserve Account” has the meaning given this term in Section 9.22.

 

“Designated Person” means a person or entity: (a) listed in the annex to, or
otherwise subject to the provisions of, the Executive Order; (b) named as a
“Specially Designated National and Blocked Person” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list; or (c) with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law.

 

“Disbursement Date” means the date or dates on which Bank disburses any amounts
under the Facility to the Borrower or its order pursuant to the terms of this
Agreement and other Credit Documents.

 

4

 

 

“Dollar” and the sign "$" each mean the lawful currency of the United States of
America from time to time.

 

“EBITDA” means earnings before interest, taxes, depreciation, and amortization
of the Borrower determined in accordance with GAAP consistently applied.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” means any of the events specified in Section 11.01.

 

“Executive Order” means the US Executive Order No. 13224 on Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or
Support Terrorism, which came into effect on 24 September 2001, as amended.

 

“Facility” or “Facilities” means the Revolving Loan, Letters of Credit and Bill
Discounting Facility as made available by the Bank to the Borrower subject to
the terms and conditions of this Agreement and other Credit Documents.

 

"GAAP" means, with respect to the Borrower and the Parent Company, generally
accepted accounting principles in effect from time to time in the United States
of America, and with respect to the Ultimate Parent, generally accepted
accounting principles in effect from time to time in India.

 

“Good Accounts Receivable” means accounts receivable of the Borrower excluding
(i) the entire amount of accounts receivables, any portion of which is
outstanding more than 180 days after billing date, (ii) all amounts due from any
Affiliate, including the Parent Company and all subsidiaries of the Parent
Company or Borrower, (iii) bad or doubtful accounts, (iv) the amount of any
chargeback and other accruals to be set-off on the part of any account debtor,
or (v) any accounts which the Bank has advised to be ineligible after the date
of this Agreement.

 

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, department, ministry, official or other instrumentality of
the United States or India or other country or any supra-national organization,
or any foreign or domestic state, county, city or other political subdivision,
whether legislative, executive, regulatory, administrative or judicial.

 

“Indemnitee” has the meaning given this term in Section 12.14.

 

“India” means the Republic of India and its constituent states from time to time
and includes where the context so requires, the Government of the Republic of
India, the Government of any constituent state thereof and any regulatory agency
or authority thereof.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated on or about
the date hereof, by and among the Bank, the State Bank of India and the
Borrower.

 

“Inventory” means inventory of Borrower created and used in its ordinary course
of business consistent with past practices.

 

“Interest Deficit” has the meaning given this term in Section 6.02.

 

5

 

 

“Law” means any federal, state, local or foreign law, statute, code or ordinance
or any rule or regulation promulgated by any Governmental Authority.

 

“LC Commitment” shall mean that portion of the Maximum Credit Facility Amount
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $8,500,000 in the aggregate, less amounts
drawn or advanced under, pursuant to or for the Revolving Loan facility, Bill
Discounting Facility or any other facility made available to the Borrower by the
Bank from time to time.

 

“LC Disbursement” shall mean a payment made by the Bank pursuant to or with
respect to Letters of Credit as per its terms.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit) as required by
the Bank or as required for or pursuant to the Letter of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate amount of
all outstanding Letters of Credit at such time, plus (ii) the aggregate amount
of all LC Disbursements that have not been reimbursed by or on behalf of the
Borrower at such time.

 

“Letter of Credit” or “Letters of Credit” shall mean any letter(s) of credit
and/or standby letter(s) of credit issued pursuant to Article III by the Bank
for the account of the Borrower pursuant to the LC Commitment.

 

“LIBOR” (London Interbank Offered Rate) means the rate for deposits in U.S.
Dollars for a period of three (3) months that appears on the Dow Jones Telerate
Page 3750 as of 11:00 AM, London time, on the day that is two London banking
days prior to the applicable interest payment date as per the applicable Note.
If such rate does not appear on the Dow Jones Telerate Page 3750, the rate for
that adjustment date will be the arithmetic mean of the rates quoted by major
banks in London, selected by the Bank for the three (3) month period, as of
11:00 AM, London time, on the day that is two London banking days prior to the
applicable interest payment date as per the applicable Note.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of Law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction.

 

“Management Control” means the power to direct the management and policies of an
entity, whether through the ownership of voting capital, by contract or
otherwise.

 

6

 

 

“Material Adverse Effect” means a material adverse effect on or material adverse
change, as determined by the Lender in its sole discretion, in: (a) the
condition (financial or otherwise), operations, prospects, properties,
performance or business of the Borrower and/or Parent Company and/or the
Ultimate Parent, including any such changes resulting from or influenced by a
change in Law, any litigation, investigation or proceeding, including pending or
threatened litigation, investigation or proceedings, the revocation of any
operating licenses, international and/or any national capital markets, loan
syndication markets, financial markets or any other external factors; (b) the
ability of the Borrower to perform and comply with its obligations under any
Credit Document; (c) the validity, legality or enforceability of, or the rights
or remedies of the Bank under any Credit Document; or (d) the validity, legality
or enforceability of any Lien expressed to be created pursuant to the Security
Agreement or on the priority and ranking of any of that Lien.

 

“Maximum Credit Facility Amount” shall have the meaning given to it in the
recital of this Agreement above.

 

“Maximum Revolving Loan” shall have the meaning set forth in Section 2.01
herein.

 

“Note” means the promissory note executed by the Borrower in the maximum
principal amount of Eight Million Five Hundred Thousand Dollars ($8,500,000.00),
dated as of the date of this Agreement and payable to the Bank in accordance
with its terms.

 

“Obligations” means (1) the due, punctual and complete performance and repayment
of all of the Advances outstanding from time to time in the account of the
Borrower with the Bank, all interest accrued thereon, and all other obligations
of and amounts payable to the Borrower under this Agreement, the Note, other
Credit Documents and with regard to any other transactions whatsoever between
the Borrower and the Bank and (2) the performance of all representations,
warranties, agreements, covenants and other obligations of the Borrower under
this Agreement, the Note and the other Credit Documents.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Parent Company” means Cadista Holding Inc., a Delaware corporation with offices
at 207 Kiley Drive, Salisbury, Maryland 21801, and the direct parent company of
the Borrower.

 

“Parent Company Undertaking” means the undertaking given by the Parent Company
in favor of the Lender dated on or about the date hereof.

 

“Permitted Lien” means that certain Lien created in favor of State Bank of India
by the Borrower pursuant to the Security Agreement dated February 24, 2010
creating a Lien and security interest on the assets of the Borrower to secure
the loan and credit facilities extended by State Bank of India in the maximum
principal amount of $6,500,000, and as reflected and perfected by UCC-1
financing statement originally bearing filing number 63448222 filed on September
26, 2006 (as amended and continued from time to time) with the State of
Delaware, which Lien and security interest shall rank pari passu with the Lien
and security interest of the Lender.

 

7

 

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

 

“RBI” means Reserve Bank of India.

 

“Revolving Borrowing Limit” means the lesser of (a) $8,500,000, and (b) seventy
five percent (75%) of the sum (i) Good Accounts Receivable and (ii) Inventory.

 

“Revolving Loan” means amounts allowed for the purchase of raw materials to be
used in the manufacturing process of the Company as a revolving credit facility
under Article II of this Agreement and evidenced by and repayable in accordance
with the Note and other terms and conditions of this Agreement and other Credit
Documents.

 

“Revolving Loan Termination Date” means the earlier of: (1) the twelfth (12th)
month anniversary of the date of this Agreement, (2) the date on which the Bank
exercises any of the rights and remedies set forth in Section 11.01 herein or
under any other Credit Documents, or (3) on demand by the Bank.

 

“Security Agreement” means the Security Agreement dated as of the date of this
Agreement, executed and delivered by the Borrower to the Bank under the terms of
this Agreement.

 

“State Bank of India” shall mean State Bank of India, New York branch which has
presently extended certain loan and credit facilities to the Borrower in the
maximum principal amount not to exceed $6,500,000.

 

“Subordination Agreement” means the Subordination Agreement dated as of the date
of this Agreement, executed and delivered by Parent Company and the Borrower in
favor of the Bank under the terms of this Agreement.

 

“Term of the Agreement” means the period from the date of this Agreement through
the first year anniversary of the date of this Agreement.

 

“Ultimate Parent” means Jubilant Life Sciences Limited, a company incorporated
and existing under the laws of India and which is the ultimate parent company of
the Borrower.

 

“Ultimate Parent Undertaking” means the undertaking given by the Ultimate Parent
in favor of the Lender dated on or about the date hereof.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided,
however, that, in the event that, by reason of mandatory provisions of Law, any
or all of the attachment, perfection or priority of the Bank's lien on the
assets and properties of the Borrower is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term
"Uniform Commercial Code" means the Uniform Commercial Code or such other Law as
in effect in such other jurisdiction for purposes of the provisions thereof
relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

 

8

 

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States, as amended.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistent with that applied
in the preparation of the financial statements referred to in this Agreement,
and all financial statements submitted pursuant to this Agreement shall be
prepared in accordance with such principles.

 

ARTICLE II
AMOUNT AND TERMS OF THE REVOLVING LOAN

 

SECTION 2.01. Revolving Loans.   The Bank agrees that subject to the terms and
conditions of this Agreement, during the Term of the Agreement it shall make
available to the Borrower, Revolving Loans in an aggregate amount not exceeding
the Revolving Borrowing Limit less any amounts drawn under or due and owing by
the Borrower to the Bank under the Letter of Credit facility under or pursuant
to Article III, the Bill Discounting Facility under or pursuant to Article IV or
under the Revolving Loan facility under or pursuant to this Article II (the
“Maximum Revolving Loan”).

 

SECTION 2.02. Borrower's Agreement.

 

(a)          Any principal amounts borrowed under the Revolving Loan that the
Borrower repays to the Bank may be drawn and re-drawn during the Term of the
Agreement by the Borrower, but in any event, all amounts borrowed under the
Revolving Loan shall be repaid in full to the Bank on or before the Revolving
Loan Termination Date as set forth herein, and pursuant to, the terms of this
Agreement and other Credit Documents, unless the Revolving Loan Termination Date
is extended by the Bank in its sole discretion.

 

(b)          Borrower shall pay interest to the Bank on the outstanding
Revolving Loan at a rate per annum equal to the Applicable LIBOR Rate in monthly
installments on the last day of each calendar month commencing from the calendar
month in which the first Disbursement Date occurred; any amount remaining
outstanding beyond the date when due, whether at maturity, by notice of
prepayment, by acceleration or any breach under any Credit Documents or
otherwise, shall bear interest at a default rate per annum equal to two percent
(2.00%) above the Applicable LIBOR Rate from the date when due until paid in
full; provided, however, for avoidance of doubt, interest at a default rate per
annum equal to two percent (2.00%) above the Applicable LIBOR Rate shall be
charged from the date of breach or default under any term, condition or
provision of any Credit Document (without giving effect to any cure or grace
period) until such breach or default is cured as per the terms of the applicable
Credit Document. Any change in the interest rate resulting from a change in the
Applicable LIBOR Rate shall become effective as of the opening of business on
the day on which such change in the Applicable LIBOR Rate shall become
effective. Interest shall be calculated on the basis of a year of 360 days for
the actual number of days elapsed.

 

(c)          Borrower shall be permitted to make drawings under the Revolving
Loan by giving no less than three (3) Business Days prior written notice, and
such drawings must occur only during the Term of the Agreement. The minimum
amount to be drawn at any time under any of the Facilities shall be no less than
$500,000.

 

9

 

 

SECTION 2.03. Evidence of Indebtedness. The Revolving Loans made under this
Agreement shall be evidenced by, and repaid with interest and any other charges
in accordance with, this Agreement, the Note and other Credit Documents, and the
records of the Bank, which shall constitute prima facie evidence of the amount
of the principal, interest and other charges owed as Revolving Loans.

 

SECTION 2.04. Requests for Borrowings. To request a borrowing, Borrower shall
notify Lender of such request in writing (a) not later than 12:00 p.m., Eastern
Time, three (3) Business Days before the date of the proposed borrowing. Each
such borrowing request shall be irrevocable and shall be in the form attached as
Exhibit A and signed by Borrower. Such written borrowing request shall specify
the following information in compliance with this Section 2.04: (i) the
aggregate amount of the requested borrowing, which in no event shall be less
than $500,000 (or the balance of the Revolving Loan facility that is available),
(ii) the date of such borrowing, which shall be a Business Day; and (iii) a
description of the purpose of such borrowing.

 

ARTICLE III
LETTERS OF CREDIT; STANDBY LETTERS OF CREDIT

 

SECTION 3.01. Letters of Credit.

 

During the Term of the Agreement, the Bank agrees to issue, at the request of
the Borrower, Letters of Credit for the account of the Borrower on the terms and
conditions hereinafter set forth; provided, that (i) each Letter of Credit shall
expire on the earlier of (A) the date one year after the date of issuance of
such Letter of Credit, and (B) the date that is five (5) Business Days prior to
the Revolving Loan Termination Date; (ii) the Borrower may not request any
Letter of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would exceed the LC Commitment, or (B) the Maximum Credit Facility
Amount.

 

To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the Bank
irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, extended or renewed, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit as reasonably requested by the Bank. In addition to the
satisfaction of the conditions set forth herein, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Bank shall approve and that the Borrower
shall have executed and delivered any additional applications, agreements and
instruments relating to such Letter of Credit as the Bank shall reasonably
require; provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.

 

10

 

 

The Borrower shall be irrevocably and unconditionally obligated to pay to and
reimburse the Bank for any LC Disbursements paid by the Bank in respect of such
drawing, without presentment, demand or other formalities of any kind. Unless
the Borrower shall have notified the Bank prior to 11:00 a.m. three (3) Business
Days prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans and the Borrower reimburses the Bank such
amount at least one (1) Business Day prior to the date on which such drawing is
to be honored, then Borrower shall be deemed to have timely given a request for
borrowing to the Bank to make a Revolving Loan borrowing on the date on which
such drawing is honored in an exact amount due to the Bank. In the event the
Borrower is unable for any reason to borrow or draw under the Revolving Loan
facility, then the Borrower hereby unconditionally and irrevocably agrees to pay
and reimburse the Bank without presentment, demand or other formalities of any
kind, the LC Disbursement amounts paid by the Bank on the date that is the next
Business Day after the Bank makes payment under the Letter of Credit.

 

The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed in accordance
with the terms of this Agreement under all circumstances whatsoever and
irrespective of any of the circumstances, including without limitation the
following circumstances:

 

(a)     Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

 

(b)     The existence of any claim, set-off, defense or other right which the
Borrower or Affiliate of the Borrower may have at any time against a beneficiary
or any transferee of any Letter of Credit (or any Persons or entities for whom
any such beneficiary or transferee may be acting), the Bank or any other Person,
whether in connection with this Agreement or the Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(c)     Any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect. Any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 3.01, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.

 

11

 

 

The Bank shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to above), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Bank; provided,
that the foregoing shall not be construed to excuse the Bank from liability to
the Borrower to the extent of any actual direct damages (as opposed to special,
indirect (including claims for lost profits or other consequential damages), or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Bank’s willful misconduct or gross negligence in determining
whether drafts or other documents presented under a Letter of Credit comply with
the terms thereof. The parties hereto expressly agree, that in the absence of
gross negligence or willful misconduct on the part of the Bank (as finally
determined by a court of competent jurisdiction), the Bank shall be deemed to
have exercised due care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Bank may, in
its sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

Prior to the issuance of any Letter of Credit, the Borrower shall pay the Bank
an upfront fee equal to 0.6% p.a. of the face amount of the Letter of Credit for
the term of the applicable Letter of Credit.

 

SECTION 3.02. Types of Letters of Credit and Purpose. The Bank shall at the
request of the Borrower make available and issue Letters of Credit that may be
usance letters of credit, sight letters of credit and/or standby letters of
credit. The purpose for which usance and sight letters of credit may be used by
the Borrower shall be only for purchase of raw materials and capital equipment
to be used in the manufacturing process of the Borrower in the ordinary course
of business, and the purpose for which the standby letters of credit may be used
by the Borrower shall be for financing the payment for raw materials and capital
equipment to be used in the manufacturing process, provided in no event shall
any standby letters of credit be used or issued by the Bank for guarantying any
debt raised by the Borrower or any Affiliate of the Borrower.

 

SECTION 3.03. Applicable Laws. Unless otherwise expressly agreed by the Bank and
the Borrower, when a Letter of Credit is issued and subject to applicable laws,
(i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

 

12

 

 

ARTICLE IV

BILL DISCOUNTING

 

SECTION 4.01. Bill Discounting Payments.

 

(a)          During the Term of the Agreement, the Bank agrees to provide, at
the request of the Borrower, a Bill Discounting Facility on the terms and
conditions herein set forth; provided, that (i) Borrower shall repay Bank for
any Advances made under the Bill Discounting Facility on the earlier of (A) the
date that is 120 days after each such Advance is made and (B) the date that is
five (5) Business Days prior to the Revolving Facility Termination Date; (ii)
the Borrower may not request any Advances under the Bill Discounting Facility,
if, (A) the aggregate amount under the Bill Discounting Facility exceeds
$8,500,000, less any and all amount made available to Borrower under the
Revolving Loan facility under or pursuant to Article II, the Letter of Credit
facility under or pursuant to Article III and the Bill Discounting Facility
under or pursuant to this Article IV, (iii) the sublimit amount for the Bill
Discounting Facility extended with respect to any particular Approved Bill
Discounting Customer shall not exceed $4,000,000 in the aggregate, and (iv) the
purpose of which this facility shall be used by the Borrower shall be for
meeting its working capital requirements.

 

(b)          the Borrower acknowledges and agrees that the Bank shall make
Advances and payments under the Bill Discounting Facility only with respect to
good sold and delivered by Borrower to the following customers of the Borrower:
Wal-Mart, Mckesson & Mckesson Rx Pack, Walgreens, Cardinal, CVS, Amerisource
Bergen, and Kaiser (each, an “Approved Bill Discounting Customer” and,
collectively, the “Approved Bill Discounting Customers”).

 

(c)          Before drawing on the Bill Discounting Facility, the Borrower shall
give the Bank irrevocable written notice at least three (3) Business Days prior
to the requested date of making a draw under the facility (which shall be a
Business Day) and providing the following information and documents: the name of
the Approved Bill Discounting Customer, and Borrower shall provide the following
additional documentation to the Bank: Packing List, Invoice, Airway bill, if
applicable, Certificate of Origin, if applicable, Copy of Bill of Lading or
Fedex/UPS tracking number, and Bill of Exchange, and such other information as
shall be necessary ore reasonably requested by the Bank.

 

(d)          The Borrower shall irrevocably and unconditionally be obligated to
reimburse and pay the Bank for any Advances made under or pursuant to the Bill
Discounting Facility on or prior to 120 days from the date of payment by the
Bank to the Borrower under the Bill Discounting Facility, and such obligation of
the Borrower to reimburse and pay the Bank in respect of any Advances made by
the Bank or any drawing made by the Borrower shall be without presentment,
demand or other formalities of any kind.

 

(e)          The Borrower’s obligation to reimburse payments made by the Bank
under the Bill Discounting Facility shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under all circumstances whatsoever.

 

13

 

 

(f)          Borrower shall pay interest to the Bank on the amounts outstanding
under the Bill Discounting Facility at a rate per annum equal to the Applicable
LIBOR Rate in monthly installments on the last day of each calendar month
commencing from the calendar month in which the Disbursement Date occurred for
the Bill Discounting Facility; any amount remaining outstanding beyond the date
when due, whether at maturity, by notice of prepayment, by acceleration or any
breach under any Credit Documents or otherwise, shall bear interest at a default
rate per annum equal to two percent (2.00%) above the Applicable LIBOR Rate from
the date when due until paid in full; provided, however, for avoidance of doubt,
interest at a default rate per annum equal to two percent (2.00%) above the
Applicable LIBOR Rate shall be charged from the date of breach or default under
any term, condition or provision of any Credit Document (without giving effect
to any cure or grace period) until such breach or default is cured as per the
terms of the applicable Credit Document. Any changes in the interest rate
resulting from a change in the Applicable LIBOR Rate shall become effective as
of the opening of business on the day on which such change in the Applicable
LIBOR Rate shall become effective. Interest shall be calculated on the basis of
a year of 360 days for the actual number of days.

 

ARTICLE V

NO DEDUCTIONS

 

SECTION 5.01. Setoffs. Upon the occurrence and during the continuance of any
Event of Default, the Bank is hereby authorized at any time and from time to
time, without notice to the Borrower (any such notice being waived by the
Borrower), to setoff and apply any and all deposits (general or special, time or
demand, provisions or final) at any time held by the Bank and other indebtedness
at any time owing the Bank to or for the credit or the account of the Borrower
against any and all of the Obligation of the Borrower now or hereafter existing
under this Agreement, the Note, other Credit Documents or any Advance,
irrespective of whether or not the Bank shall have made any demand under this
Agreement, the Note or such other Credit Documents and although such Obligation
may be unmatured. The rights of the Bank under this Section are in addition to
other rights and remedies (including without limitation, other rights of setoff)
under Law, equity, contract or otherwise that the Bank may have.

 

SECTION 5.02. No Deductions. All payments of any amounts due under or in
connection with this Agreement, the Note, or any of the other Credit Documents
hereunder shall be made by the Borrower to the Bank free and clear of, and
without deduction or withholding for, any and all present and future taxes,
levies, duties or withholdings of any kind. If any deduction or withholding from
any amount payable hereunder or in connection herewith shall be legally
required, such amount shall be grossed up and increased by the Borrower as may
be necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional amounts payable
under this paragraph) the Bank shall receive an amount equal to the amount it
would have received had no such deductions or withholdings been required.
Nothing contained herein shall obligate the Borrower to pay any taxes imposed on
or measured by the net income of the Bank imposed by the jurisdiction of the
Bank's organization, the United States of America, any State of the United
States, any political subdivision thereof or any taxing authority therein.

 

14

 

 

SECTION 5.03. Capital Adequacy. In the event of the introduction of, or any
change in, any applicable Law or official directive (whether or not having the
force of law), or in the interpretation or application thereof by any
Governmental Authority or central bank after the date hereof which (a) results
in an increase in the cost to the Bank of issuing or maintaining, or which
reduces the rate of return on capital of the Bank as a consequence of its
obligations with respect to, the credit facilities under this Agreement, the
Note or other Credit Documents by reason of reserve, capital adequacy or any
other requirements, (b) results in a reduction of amounts otherwise receivable
by the Bank from the Borrower of principal, interest or other fees and charges
hereunder, or (c) results in the imposition of any tax, levy, impost, fee,
charge, withholding or similar requirements of any kind, the Borrower will pay
to the Bank upon demand from time to time an amount equal to such actual
increased cost or reduction in amounts receivable and/or amounts sufficient to
compensate the Bank for such reduction in the rate of return of the Bank
provided this is attributable to the Borrower and the Bank may provide
information to the Borrower of any such increased cost or reduction in the rate
of return of the Bank upon request from the Borrower. The Borrower shall have
the right to pay off its obligations if it does not accept the increased costs.

 

SECTION 5.04. Lender’s Right to Cancel Facility. Notwithstanding anything to the
contrary, the Borrower agrees, undertakes and acknowledges that the Bank shall
have the unconditional right to reduce or cancel the outstanding undrawn
commitments under this Agreement at any time during the existence of the
Facility and shall provide prior notice of same to the Borrower.

 

ARTICLE VI

INTEREST, PAYMENTS, FEES, USE OF FACILITY, ADJUSTMENTS, SECURITY

 

SECTION 6.01. Interest. The Borrower shall pay interest to the Bank as provided
in the Note and this Agreement. Interest shall be calculated on the basis of a
year of 360 days for the actual number of days elapsed.

 

SECTION 6.02. Interest Adjustments. Notwithstanding anything in the Credit
Documents to the contrary, if this Agreement, the Note or the Credit Documents
would at any time otherwise require payment to the Bank of an amount of interest
in excess of the maximum amount then permitted by Law, such interest payments to
the Bank shall be reduced to the extent necessary so as to ensure that the Bank
shall not receive interest in excess of such maximum amount. To the extent that,
pursuant to the foregoing sentence, the Bank shall receive interest payments
hereunder or under the Note in an amount less than the amount otherwise
provided, such deficit (the “Interest Deficit”) will cumulate and will be
carried forward until the termination of this Agreement. Interest otherwise
payable to the Bank hereunder and under the Note for any subsequent period shall
be increased by the maximum amount of the Interest Deficit that may be so added
without causing the Bank to receive interest in excess of the maximum amount
then permitted by the Law.

 

SECTION 6.03. Method of Payments.

 

(a)          The Borrower shall make each repayment of principal under this
Agreement, the Note or any other Credit Documents to the Bank at the Branch
Office in Dollars in immediately available funds by no later than the close of
business in New York City on the date when due. The Borrower, hereby irrevocably
authorizes the Bank, if and to the extent any payments of principal are not made
when due under this Agreement, to charge any amount so due from time to time
against any account of the Borrower, with the Bank.

 

15

 

 

(b)          The Borrower shall make each payment of interest under this
Agreement, the Note or any other Credit Documents to the Bank at the Branch
Office in Dollars in immediately available funds as set forth in this Agreement
and the Note, in an amount sufficient to pay all unpaid interest, if any,
accrued as of the date of payment. The Borrower, hereby irrevocably authorizes
the Bank to charge any account of the Borrower with the Bank to the extent the
Borrower fails to pay such amounts.

 

(c)          Whenever any payment to be made under this Agreement shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and any resulting extension of time shall in
such case be included in the computation of the payment of interest.

 

SECTION 6.04. Mandatory Prepayment. (a) The Borrower shall in writing inform the
Bank of receipt of any insurance proceeds in excess of $500,000 that the
Borrower receives with respect to any Collateral that has been damaged or
destroyed within three (3) Business Days of receipt of such insurance proceeds.
Within three (3) Business Days of receipt of such notice by the Bank, the Bank
shall instruct the Borrower to, and the Borrower shall either (a) promptly pay
to the Bank an amount equal to the lesser of (y) the sum of the aggregate
principal outstanding under the Agreement, Note and other Credit Documents
together with all interests and charges, if any, accrued on any amount prepaid
under the Agreement, Note or other Credit Documents, and (z) such insurance
proceeds, or (b) use the insurance proceeds to replenish the Collateral. If the
Borrower does not use the insurance proceeds to replenish the Collateral within
ninety (90) days notice from the Bank, the Borrower shall immediately pay to the
Bank the lesser of (y) the sum of the aggregate principal outstanding under the
Agreement, Note and other Credit Documents together with all interests and
charges, if any, accrued on any amount prepaid under the Agreement, Note or
other Credit Documents, and (z) such insurance proceeds.

 

(b)          any such mandatory prepayments described in sub-section (a) of this
Section 6.04 shall first be applied against the last borrowing request made
pursuant to this Agreement, and shall be subject to the same notification and
other requirements as voluntary prepayments set forth in this Agreement.

 

SECTION 6.05. Processing Fees, Commission and Expenses.

 

(a)          The Borrower shall pay to the Bank on or prior to the date of
execution of this Agreement a processing fee of $63,750. The Borrower hereby
irrevocably authorizes the Bank to charge any account of the Borrower with the
Bank or to pay itself the amount of such processing fee by reducing the amount
to be disbursed under this Agreement and Note to the extent the Borrower fails
to pay such amounts.

 

(b)          The Borrower shall pay to the Bank commitment fees, which shall
accrue as follows on the daily amount of the unused Maximum Credit Facility
Amount during the Term of the Agreement, and such fees shall be paid by the
Borrower to the Bank within three days of the end of each calendar quarter:

 

16

 

 

(i) 0.40% of the unutilized Maximum Credit Facility Amount, if the unutilized
Maximum Credit Facility Amount is $5,000,000.00 or greater; or

 

(ii) 0.15% of the unutilized Maximum Credit Facility Amount, if the unutilized
Maximum Credit Facility Amount is less than $5,000,000.00, but greater than or
equal to $2,000,000.00.

 

SECTION 6.06. Costs and Expenses. On the Closing Date, the Borrower shall pay to
the Bank all costs and expenses further described under Section 12.05 that have
been incurred through the Closing Date, including, without limitation, the fees
and disbursements of Wiggin & Dana LLP, counsel to the Bank, incurred in the
preparation and negotiation of the Credit Documents.

 

SECTION 6.07. Application of Payments. All amounts received by the Bank from the
Borrower relative to the Agreement and the Note shall be applied, regardless of
any designations to the contrary, at the discretion of the Bank in the event of
occurrence of an Event of Default.

 

SECTION 6.08. Security. As security for the Advances and Obligations, the
Borrower shall, among other things, execute and deliver to and in favor of the
Bank the Security Agreement.

 

SECTION 6.09. Voluntary Prepayment. Borrower may make voluntary prepayments of
the principal amount due anytime during the term of this Agreement.

 

SECTION 6.10.  Maximum Credit Facility Amount. Notwithstanding anything to the
contrary in this Agreement or any other Credit Document, in no event shall the
Bank be obligated to make an Advance in excess of the Maximum Credit Facility
Amount.

 

SECTION 6.11. Illegality. If, at any time it becomes or will become unlawful or
contrary to any regulation in any applicable jurisdiction for the Bank to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain the Facility:

 

(a)          the Bank shall promptly notify the Borrower upon becoming aware of
that event;

 

(b)          upon the Bank notifying the Borrower, the Facility will be
immediately cancelled; and

 

(c)          the Borrower shall immediately repay the Facility to the Bank on
the date specified by the Bank in the notice delivered to the Borrower (being no
earlier than the last day of any applicable grace period permitted by Law, as
the case may be).

 

SECTION 6.12. Compliance. The Facilities made available by the Bank to the
Borrower shall during the Term of the Agreement be subject to compliance with
all applicable laws and regulations of the Federal Reserve, Office of
Comptroller of Currency, Foreign Exchange Management Act, Reserve Bank of India
rules and regulations and the laws, rules and regulations of India, United
States of American and any other applicable jurisdiction.

 

17

 

 

ARTICLE VII
CONDITIONS PRECEDENT

 

SECTION 7.01. Conditions Precedent to Initial Advance. The obligation of the
Bank to allow the Advance under this Agreement to the Borrower is subject to the
conditions precedent that the Bank shall have received on or prior to the
Closing Date each of the following, in form and substance satisfactory to the
Bank and its counsel:

 

(a)          Promissory Note. Note duly executed by the Borrower for Eight
Million Five Hundred Thousand Dollars ($8,500,000.00) and dated as of the date
of this Agreement;

 

(b)          Security Agreement. The Security Agreement duly executed by the
Borrower together with acknowledgment copies of the financing statements duly
filed under the Uniform Commercial Code of all jurisdictions to perfect the
security interest created by the Security Agreement;

 

(c)          Corporate Resolution of the Borrower. The Corporate Resolution or
Written Consent of the Board of Directors of the Borrower duly executed by all
the Directors of the Borrower, authorizing the execution and delivery of this
Agreement and all Credit Documents, and performance of its obligations
thereunder;

 

(d)          Processing Fee. Processing fee as set forth in Section 6.05;

 

(e)          Costs and Expenses. All costs and expenses further described under
Section 12.05 invoiced to the Borrower through the Closing Date, including,
without limitation, the fees and disbursements of Wiggin & Dana LLP, counsel to
the Bank, incurred in the preparation and negotiation of the Credit Documents,

 

(f)          Formation Documents of the Borrower. Certified copies of the most
current version of the Borrower’s Certificate of Incorporation and By-Laws;

 

(g)          Good Standing. Borrower shall have furnished a Certificate of
Borrower’s Good Standing from each of the states of Delaware, Maryland,
Pennsylvania, and each other state in which Borrower is qualified to do
business;

 

(h)          Legal Opinion of the Borrower. A legal opinion or opinions from the
Borrower’s counsel under the laws of the jurisdiction of incorporation of the
Borrower and under New York law related to this Agreement and the other Credit
Documents, which shall be satisfactory in form and substance to the Bank and its
counsel;

 

(i)           Due Diligence. If requested, Borrower shall provide the Bank with
all information and documents requested by the Bank to allow the Bank to have
completed its due diligence on the assets and properties of the Borrower and the
Parent Company and on the Borrower and Parent Company, including due diligence
in connection with the Bank’s obligations under its policies and applicable law
related to knowing once customer, and the results of such due diligence findings
shall be to the satisfaction of the Bank in its sole and absolute discretion.
The cost of each such due diligence shall be for the Borrower’s account;

 

(j)           Approvals and Consents. The Borrower shall have obtained and
submitted to the Bank any and all consents or approvals which may be required by
or from any Governmental Authorities (domestic or foreign) and/or from any other
Person;

 

18

 

 

(k)          Incumbency of Officers. A certificate of an officer of Borrower
certifying to the incumbency and signatures of all officers of Borrower who are
authorized to execute this Agreement, the Note and the Credit Documents;

 

(l)          Undertakings of Parent Company and Ultimate Parent Company. The
Parent Company and Ultimate Parent shall have executed and delivered to the Bank
the Parent Company Undertaking and Ultimate Parent Undertaking;

 

(m)         Subordination Agreement. The Subordination Agreement duly executed
by the Parent Company and the Borrower in favor of the Bank.

 

(n)          Intercreditor Agreement. The Intercreditor Agreement duly executed
by the Borrower and State Bank of India, and any related amendments to UCC-1
financing statements filed by State Bank of India to reflect the execution of
the Intercreditor Agreement and Bank’s first priority pari-passu security
interest and lien on the assets of the Borrower along with State Bank of India.

 

(o)          Borrower’s Certificate. Certificate from an officer of the Borrower
providing confirmations, in form and substance satisfactory to the Lender,
including the accuracy of documents and absence of default, specimen signatures,
payment of stamp duty and other taxes, if any, completion of requisite filings
and registration;  

 

(p)          Know Your Customer Requirements. Provide all materials reasonably
requested by the Bank in connection with its “Know Your Customer” due diligence
requirements;

 

(q)          Other Miscellaneous Documents, etc. The Bank shall have received
such other approvals, opinions or documents that the Bank may reasonably
request, which shall be in a form and substance satisfactory to the Bank.

 

SECTION 7.02. Conditions Precedent to Advance. At the time of the Advance under
the Revolving Loan, the Borrower shall be in compliance with all of the
provisions, warranties, representation, agreements and covenants contained in
this Agreement and other Credit Documents with which it is to comply and there
shall be no breach under the Parent Company Undertaking or Ultimate Parent
Undertaking; there shall exist no Event of Default; and Lender shall have
received a certificate signed by a duly authorized officer of Borrower in the
form attached hereto as Exhibit B dated the date of such Advance.

 

ARTICLE VIII

REPRESENTATION AND WARRANTIES

 

The Borrower represents and warrants to Lender, as of the Closing Date and each
Disbursement Date, which representations and warranties shall survive the
execution and delivery of this Agreement and other Credit Documents, as follows:

 

19

 

 

SECTION 8.01. Incorporation, Good Standing and Due Qualification.         The
Borrower is a corporation duly incorporated, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation. The Borrower
is fully qualified to do business wherever such qualification is necessary and
has full power and authority, corporate and otherwise, to enter into this
Agreement and Credit Documents required hereunder on its behalf and to carry on
its business as it is now being conducted and to own the property and assets it
now owns. The Borrower is presently qualified to do business only in the States
of Maryland and Pennsylvania. The Borrower has no subsidiaries.

 

SECTION 8.02. Corporate Power and Authority. The execution, delivery, and
performance by the Borrower of the Credit Documents to which it is a party have
been duly authorized by all necessary corporate action and do not and will not
(a) require any consent or approval of the stockholders of such corporation; (b)
contravene such corporation's certificate of incorporation or bylaws; (c)
violate any provision of any Law (including, without limitation, Regulation U of
the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to such corporation; (d) result in a breach of or constitute a
default under any indenture, loan or credit agreement or any other agreement,
lease or instrument to which such corporation is a party or by which it or its
properties may be bound or affected; (e) result in or require the imposition of
any Lien upon or with respect to any of the properties now owned under any such
Law, order, writ, judgment, injunction, decree, determination or award or any
such indenture, agreement, lease or instrument.

 

SECTION 8.03. Legally Enforceable Agreement. This Agreement is, and each of the
other Credit Documents to which it is a party when delivered under this
Agreement will be, legal, valid, and binding obligations of the Borrower,
enforceable against the Borrower, in accordance with their respective terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar Laws affecting creditors' rights
generally.

 

SECTION 8.04. Consents, Approvals and Compliance with Laws.

 

(a)          No authorization, consent or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required on the part of the Borrower for the due execution, delivery and
performance by it of this Credit Facility Agreement and of the other Credit
Documents, except such as have been already obtained.

 

(b)          The Borrower is not in violation in any respect of any applicable
Laws, and is not in violation of any Anti-Terrorism Laws, and has not been
notified by any Governmental Authorities of any violation or investigation with
respect to any such applicable Laws.

 

SECTION 8.05. Financial Statements. The financial statements and balance sheet
of the Borrower for the fiscal year ended March 31, 2011 and the accompanying
footnotes are complete and correct and fairly represent the financial condition
of the Borrower as at such dates and the results of the operations of the
Borrower for the periods covered by such statements, all in accordance with GAAP
consistently applied (subject to year end adjustments in the case of the interim
financial statements), and since the beginning of the current fiscal year that
there has been no material adverse change in the condition (financial or
otherwise), business, operations or prospects of the Borrower. There are no
liabilities of the Borrower, fixed or contingent, that are not reflected in the
financial statements or in the notes thereto, other than liabilities arising in
the ordinary course of business since the beginning of current fiscal year. No
information, exhibit, or report furnished by the Borrower to the Bank in
connection with the negotiation of this Agreement contained any misstatement of
fact or omitted to state a material fact or any fact necessary to make the
statement contained therein not misleading. No Material Adverse Effect has
occurred since April 1, 2011.

 

20

 

 

SECTION 8.06. Other Agreements. The Borrower is not, nor shall be, without the
Bank's prior consent, a party to any indenture, loan or credit agreement, or to
any lease or other agreement or instrument or subject to any charter or
corporate restriction that could have a Material Adverse Effect on the business,
properties, prospects, assets, operations to conditions, financial or otherwise
of the Borrower or the ability of the Borrower to carry out its obligations
under the Credit Documents. The Borrower is not in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument material to its business.

 

SECTION 8.07. Litigation. There is no pending or threatened action or proceeding
against or affecting the Borrower or Parent before any court, governmental
agency, or arbitrator that may, in any one case or in the aggregate, materially
adversely affect the financial condition, operation, properties, business or
prospects of the Borrower or Parent or the ability of the Borrower to perform
its obligations under the Credit Documents and the Borrower is not aware of any
facts and circumstances that would result in any of the foregoing, except as
disclosed in the financial statements provided pursuant to Section 8.05.

 

SECTION 8.08. No Default on Outstanding Judgments or Orders. The Borrower has
satisfied all judgments against the Borrower and the Borrower is not in default
with respect to any judgment, writ, injunction, decree, rule, or regulation of
any court, arbitrator or federal, state, municipal or other Governmental
Authority, board, or bureau, domestic or foreign.

 

SECTION 8.09. Ownership and Liens. Borrower has good and marketable title to all
of the property and assets owned by it, and all such property and assets are
free and clear of any Liens, except for the Permitted Lien. The Borrower has all
legal right, title and ownership interest in the Collateral necessary to create
and grant a security interest and lien in and to the Collateral as per the terms
of the Security Agreement. Except for the Permitted Lien, there are no Liens on
any assets or properties of the Borrower. Borrower enjoys peaceful and
undisturbed possession under all leases under which it is lessee that are
material to the conduct of the business of Borrower and all of such leases are
valid, subsisting and in full force and effect in accordance with their terms.
None of such leases contains any provision restricting incurrence of
Indebtedness by Borrower or any provision that materially adversely affects or
in the future might materially adversely affect the business of Borrower.

 

21

 

 

SECTION 8.10. Operation of Business. The Borrower possesses all licenses,
permits, other governmental authorizations, franchises, patents, copyrights,
trademarks and trade names, or rights thereto, necessary to conduct its business
as it is now conducted and as it is proposed to be conducted, all such licenses,
permits, and authorizations are valid and in full force and effect and the
Borrower is not in violation of any valid rights of others with respect to any
of the foregoing.

 

SECTION 8.11. Taxes. The Borrower has filed all tax returns required to be filed
and has paid all taxes, assessments, governmental charges and levies thereon to
be due, including interest and penalties.

 

SECTION 8.12. Compliance with Environmental Laws.

 

(a)          The Borrower has complied in all material respect with, is
currently in compliance in all material respects with and will continue to be in
compliance in all material respects with all environmental Laws, orders or
decrees of every Governmental Authority, including without limitation every
state, federal or local environmental Law applicable to it.

 

(b)          No solid or hazardous or toxic wastes or hazardous substances (as
defined in the Comprehensive Environmental Response Compensation and Liability
Act, the Resources Conservation and Recovery Act and the Super Fund Amendments
and Reauthorization Act of 1986, as amended, or under any successor or similar
Law or any applicable state or local Law), are processed, discharged, stored,
treated, disposed of or managed at any facility owned, leased or operated by the
Borrower, at the request or behest of the Borrower or at any facility owned,
leased or operated by the Borrower, at the request or behest of the Borrower or
at any adjoining site, so as to require license, permit or authorization of any
type from any Governmental Authority for which the failure to have same would be
material to the Borrower. No governmental or private action to enforce
environmental or pollution control Laws have been initiated against the Borrower
or against or with respect to any facility of the Borrower.

 

(c)          There is not pending against the Borrower before any Governmental
Authority any action, suit or proceeding that is based on alleged damage to
health caused by any hazardous or toxic substance or by any waste or by-product
thereof.

 

SECTION 8.13. Labor Relations. No work stoppage that could materially adversely
affect the business, financial position, results of operations or prospects of
the Borrower has occurred or is continuing or, to the knowledge of the Borrower,
is threatened, and no material union representation questions exist with respect
to the employees of the Borrower. There are not charges of unfair labor
practices pending or, to the knowledge of the Borrower, threatened before any
Governmental Authority, nor are there any pending labor negotiations or union
organization efforts, involving or affecting employees of the Borrower. To the
extent that there is a work stoppage that could materially adversely affect the
business, financial position, results of operations or prospects of the
Borrower, or there are any charges of unfair labor practices pending or, to the
knowledge of the Borrower, threatened before any Governmental Authority,
Borrower shall provide written notice to the Bank within five (5) Business Days
of such stoppage, or of learning of such charge or threat.

 

22

 

 

SECTION 8.14. Application of Funds. The Borrower further represents and warrants
that any funds or loans made available to it pursuant to this Credit Facility
Agreement shall not be used, wholly or partially, to finance transactions
relating to clients, customers, importers or exporters who appear on any list of
the Office of Foreign Assets Control of the Department of the Treasury of the
United States of America, Financial Action Task Force on Money Laundering or on
any control list or list of designated nationals of a similar nature. Further,
neither the Borrower nor any of its Parent Company or of its subsidiaries or any
of their respective agents acting or benefiting in any capacity in connection
with the Agreement is a Specially Designated National under the sanctions
administered by Office of Foreign Assets Control("OFAC") and shall not use the
Facility in any transaction with / for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC,
including, without limitation, those implemented by regulation codified in
Subtitle B, Chapter V of Title 31, U.S. Code of Federal Regulation. Borrower is
neither in violation of any Anti-Terrorism Law; nor a Designated Person; nor
does Borrower deal in any property or interest in property blocked pursuant to
any Anti-Terrorism Law.

 

SECTION 8.15. No Immunity. Neither the Borrower nor the Parent enjoys immunity
(statutory, common law or otherwise) from suit and asset attachment of any
nature whatsoever.

 

SECTION 8.16. Financial Business. Neither the Borrower nor Parent Company is in
the business of providing financial services.

 

SECTION 8.17. Solvency. The Borrower is solvent and there is no obligation to
pay any type of duties, stamp taxes or registration charges on or related to
this Agreement and the other Credit Documents, and if payable has paid such
duties, stamp taxes and registration charges as of the date of this Agreement.

 

SECTION 8.18. Ownership. The Borrower is a wholly owned direct subsidiary of the
Parent Company and will during the existing and continuation of the loans and
credit facilities extended under this Agreement be a wholly owned subsidiary of
the Parent Company. The Borrower does not have any direct or indirect subsidiary
nor has it made any investments in any joint venture or any other Person. As of
the date of this Agreement, the Ultimate Parent holds an equity interest in the
Parent Company of approximately 82.38%.

 

SECTION 8.19. Employee Benefit Plans. With respect to any employee pension
benefit plan (as defined by Section 3(2) of ERISA) established, maintained by,
or in which the Borrower is participating (i) such plan is a qualified plan
under Section 401 of the Internal Revenue Code of 1986, and has been maintained,
in all material respects, in accordance with its terms and with all provisions
of ERISA applicable thereto; (ii) no condition (financial or otherwise) exists
and no event has occurred that would subject such plan to termination pursuant
to Section 4042 of ERISA; and (iii) Borrower has not incurred any liability to
the Pension Benefit Guaranty Corporation other than for premiums not yet due and
payable.

 

SECTION 8.20. Adverse Contracts; Defaults. Borrower is not a party to any
agreement or instrument or subject to any certificate of incorporation or
By-laws provisions or other company restriction materially adversely affecting
its business, properties or assets, operations, condition (financial or
otherwise) or prospects. Borrower is not in default in any respect in the
performance, observance or fulfillment of any of the material obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party.

 

23

 

 

SECTION 8.21. Due Inquiry. To the best knowledge of the Borrower after due
inquiry and diligence, no information, exhibit or report furnished by Borrower
to Lender in connection with this Agreement contained or contains any
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading. There is no fact known
to Borrower that materially adversely affects or in the future could, so far as
Borrower can now reasonably foresee, have a Material Adverse Effect that has not
been set forth in this Agreement or in the Exhibits hereto. The Borrower agrees
to cooperate with the Bank in complying with any additional representations and
warranties which the Bank may request prior to the Disbursement Date.

 

SECTION 8.22. Insurance. All of the properties and operations of Borrower of a
character usually insured by Persons of established reputation engaged in the
same or similar businesses similarly situated are adequately insured, by
financially sound and reputable insurance companies, against loss or damage of
the kinds and in amounts customarily insured against by such Persons which in
any event shall be sufficient to cover the entire value of the Borrower’s
inventory and Collateral and Borrower carries, with such insurers in customary
amounts, such other insurance, including comprehensive and general liability
insurance, product liability and insurance on its inventory whether at the
Borrower’s premises or in transit, all as is usually carried by Persons of
established reputation engaged in the same or similar businesses similarly
situated.

 

SECTION 8.23. Security Interests. After giving effect to the transactions to
occur on the Closing Date, Lender will have a perfected, first priority security
interest in all of the Collateral subject to no other Liens, except the
Permitted Lien, and the Bank’s Lien and security interest shall rank pari passu
with the Lien and security interest of State Bank of India.

 

SECTION 8.24. Events of Default. There does not exist any Event of Default
hereunder or any other Credit Document or under its existing facility with SBI.

 

SECTION 8.25. Investments; Guarantees. Other than as set forth in Schedule 8.25
to this Agreement, Borrower has made no investments in, advances in or
guarantees of the obligations of any Person.

 

SECTION 8.26. Directors and Officers. No director, managing agent, officer,
manager, promoter, guarantor, or employee of the Borrower or of a
subsidiary/holding company/parent of the Borrower:

 

(a)          is a director of the Bank, and no director of Bank holds
substantial interest in the Borrower or a subsidiary/ holding company/ parent of
the Borrower. None of the directors of the Borrower, is a director of a banking
company ( as defined under the Indian Banking Regulation Act, 1949) or specified
near relation (as specified by Reserve Bank of India) of a director of a banking
company or a near relative of any senior officer of the Bank.

 

24

 

 

(b)          is on any (i) caution list or specific approval list or other
similar list created or maintained by the Export Credit Guarantee Corporation of
India Limited; (ii) defaulters or willful defaulters list or other similar list
created or maintained by the RBI, any other credit information company or the
Credit Information Bureau (India) Limited; (iii) defaulters list or other
similar list created or maintained under or pursuant to the provisions of the
Conservation of Foreign Exchange and Prevention of Smuggling Activities Act,
1974; or (iv) defaulters list or other similar list of Bank.

 

(c)          is disqualified to hold the office of director pursuant to or under
any applicable law or legislation in any jurisdiction.         

 

SECTION 8.27. Representations Not Misleading. None of the representations or
warranties made by the Borrower in this Agreement or in any other Credit
Documents, or document or certificate furnished by the Borrower pursuant to this
Agreement or any other Credit Documents, when all such documents are read
together in their entirety, contains or will contain at the Closing Date or the
date on which the Advance is made, any untrue statement of a material fact, or
omits or will omit to state any material fact necessary in order to make the
statements contained herein or therein, in the light of the circumstances under
which they were made, not misleading.

 

ARTICLE IX
AFFIRMATIVE COVENANTS

 

So long as the Note shall remain unpaid or any indebtedness remains outstanding
under this Agreement, Note or any other Credit Documents, the Borrower will:

 

SECTION 9.01. Maintenance of Existence. Preserve and maintain its corporate
existence and good standing in the jurisdiction of its incorporation, and
qualify and remain qualified as a corporation in each jurisdiction in which such
qualification is required.

 

SECTION 9.02. Maintenance of Records. Maintain, keep and preserve adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Borrower.

 

SECTION 9.03. Maintenance of Properties and Assets. Borrower shall maintain keep
and preserve all of its Collateral, necessary or useful in the proper conduct of
their business in good working order and condition, and shall not permit any
action or omission that might materially impair the value thereof, ordinary wear
and tear excepted.

 

25

 

 

SECTION 9.04. Inspection of Assets and Properties and Related Records. Maintain,
keep and preserve with respect to the properties and assets accurate records
that are as complete and comprehensive as those customarily maintained by others
engaged in similar or same business following good corporate governance and
practices and make available to the Bank or its representatives, on the Bank's
advance written request, all books, records, contracts, notes and all other
information and data of every kind relating to its business and its properties
and assets. The Bank shall have the right to examine all such books, records,
contracts and other information and to make abstracts therefrom or copies
thereof at any time and from time to time upon reasonable advance notice to the
Borrower. At any time or times that the Bank may reasonably request in advance,
the Borrower will, at its cost and expense, prepare in a list or lists in such
form as shall be satisfactory to the Bank, certified by duly authorized
officers, describing the Collateral in such detail as the Bank shall require and
specifying the location of such assets and properties and the records pertaining
thereto, and permit the Bank to inspect such assets and properties or any part
thereof, once in every quarter, at Borrower's cost and expense at such place as
the assets and properties may be held or located or at such other reasonable
place chosen by the Bank, provided, that if an Event of Default has occurred and
is continuing, the Bank shall be entitled to conduct such inspections as
frequently and at such times as the Bank determines in its sole discretion.

 

SECTION 9.05. Conduct of Business. Borrower shall continue to conduct in an
efficient and economical manner a business of the same general type as conducted
by the Borrower on the date of this Agreement.

 

SECTION 9.06. Maintenance of Insurance.

 

(a)          Borrower, at its own cost and expense, shall

 

(i)          maintain insurance against loss or damage to the Collateral
(whether located at Borrower’s premises or while in transit), with responsible
and reputable insurance companies or associations satisfactory to the Bank in
such amounts and covering such risks, including, without limitation, fire,
comprehensive and general and automobile liability, property damage, inventory,
workers' compensation, and miscellaneous equipment floaters, and for such terms
as are usually carried by corporations engaged in similar businesses;

 

(ii)         the insurance policies insuring the inventory shall be at least
equal to the value of the Borrower’s inventory (whether located on Borrower’s
premises or while in transit); and

 

(iii)        cause its comprehensive, general liability and umbrella insurance
policies issued or maintained pursuant to this Section to name the Borrower as
named insured and the Bank as loss payee without the Bank being liable for
premiums or other costs or expenses; and

 

(b)          Prior to the expiration of each such insurance policy, the Borrower
shall furnish the Bank with evidence satisfactory to the Bank of the payment of
premiums and the reissuance of a policy continuing insurance in force as
required by this Agreement and shall furnish to the Bank the certificate of
insurance to that effect. All such policies or certificates shall contain a
provision that such policies will not be subject to cancellation or material
adverse amendment, including without limitation, any amendment reducing the
scope of limits of coverage, without at least thirty days prior written notice
by certified or registered mail to the Bank.

 

(c)          Attach or cause to be attached to all insurance policies required
to be furnished by the Borrower pursuant to this Section, a lender's loss
payable endorsement or its equivalent, or a loss payable clause acceptable to
the Bank, for the benefit of the Bank; and

 

26

 

 

(d)          Observe and comply with the requirements of all policies of
insurance required to be maintained in accordance with this Agreement and
perform and satisfy the requirements of the companies writing such policies so
that at all times companies of good standing satisfactory to the Bank shall be
willing to write and to continue such insurance; and

 

(e)          Upon request by the Bank, furnish the Bank with a certificate of an
officer of the Borrower, containing a detailed list of the insurance policies of
the Borrower required by or referred to in this Section, then outstanding and in
force; and

 

(f)          To the extent the Borrower fails to maintain any insurance policies
that are required by and are satisfactory to the Bank, the Bank may obtain such
insurance policies on the Borrower’s behalf and the Borrower shall promptly pay
on demand any moneys expended by the Bank to obtain such insurance policies. To
the extent the insurance policies are not sufficient in value or coverage to
cover the assets and properties (including inventory) of the Borrower, the
Borrower shall on demand by the Bank pay to the Bank any shortfall in insurance
coverage. To the extent the Borrower fails to pay on demand any amounts required
to cover the shortfall in the insurance coverage, the Borrower hereby authorizes
the Bank to consider it as a drawing under the Revolving Loan and Borrower shall
pay the interest and such other charges as required by the Bank in connection
therewith.

 

SECTION 9.07. Compliance with Laws. Borrower shall comply in all respects with
all applicable Laws, including, without limitation, environmental Laws,
Anti-Terrorism Laws and paying before the same become delinquent all taxes,
assessments, and governmental charges imposed upon it or upon its property
unless such taxes, assessments and governmental charges are being diligently
contested, in good faith, by the Borrower, except where such failure to comply,
in each case, has no material effect on the Borrower.

 

SECTION 9.08. Right of Inspection. Borrower shall at its sole cost and expense,
upon written request by the Bank, permit the Bank or any agent or representative
thereof to examine, audit and make copies of and abstracts from the records and
books of account of, and visit the properties of the Borrower and to discuss the
affairs, finances, inventory, receivables and accounts of the Borrower with any
of its officers, directors and independent accountants.

 

SECTION 9.09. Reporting Requirements. Furnish to the Bank:

 

(a)          Annual Financial Statements of Borrower. Borrower shall furnish to
Lender as soon as available, but in any event within 90 days after the close of
each fiscal year, the following annual financial statements of Borrower, which
shall have been prepared in accordance with GAAP and audited by a reputable
independent certified public accountants of recognized standing: consolidated
balance sheet of Cadista Holdings Inc, as of the end of such fiscal year, and
consolidated statements of income, stockholders’ equity and changes in financial
position for such fiscal year.

 

27

 

 

(b)          Quarterly Financial Statements of Borrower. Borrower shall furnish
to Lender, within 45 days after the end of each quarter of each fiscal year,
consolidated balance sheet of Cadista Holdings Inc as of the end of such
quarter, and consolidated statements of income, stockholders’ equity and changes
in financial position for such quarter. Such financial statements may be
unaudited, but shall be prepared in accordance with GAAP and shall be certified
to such effect, subject to normal year-end adjustments, by an authorized officer
of the Borrower, who shall certify that such financial statements fairly present
in all material respects the financial condition and the results of operations
of Borrower as of the date and for the periods set forth therein.

 

(c)          Monthly Borrowing base statements of Borrower. Borrower shall
furnish to Lender, within 20 days after the end of each month of each fiscal
year, statements of Inventory, book debts and account receivables, and an aging
summary of accounts receivable for the previous month, all in a format
acceptable subject to the direction of the Bank. Such financial statements may
be unaudited, but shall be prepared in accordance with GAAP and shall be
certified to such effect, subject to normal year-end adjustments, by an
authorized officer of the Borrower, who shall certify that such monthly
statements are true and correct with respect to the information set forth
therein.

 

(d)          Management Letters. Promptly upon receipt thereof, copies of any
reports submitted to the Borrower by independent certified public accountants in
connection with examination of the consolidated financial statements of the
Borrower made by such accountants; and

 

(e)          Notice of Litigation. Promptly after the commencement thereof,
notice of or all actions, suits and proceedings before any courts or
Governmental Authority, department, board or bureau, domestic or foreign,
affecting the Borrower or the Parent Company, could have a Material Adverse
Effect on the financial condition, properties, prospects or operations of the
Borrower or Parent Company; and

 

(f)           Notice of Events of Default; Compliance Certificate. As soon as
possible and in any event within three business days after the occurrence of any
Event of Default or potential Event of Default a written notice signed by the
chief executive officer or chief financial officer setting forth the details of
such Event of Default and the action which is proposed to be taken by the
Borrower with respect thereto, shall be delivered to the Lender.. In addition,
Borrower shall deliver to Lender, not later than 30 days after the end of each
fiscal half year, a certificate of the chief executive officer or the chief
financial officer of Borrower, stating that except as disclosed in the
certificate such officer has no knowledge of an Event of Default hereunder; and

 

(g)          Reports to Other Creditors. Promptly after the furnishing thereof,
copies of any statements or report furnished to any other party pursuant to the
terms of any indenture, loan, credit or similar agreement and not otherwise
required to be furnished to the Bank pursuant to any other clause of this
Section 9.09.

 

SECTION 9.10. No Dilution of Ownership Interest. Borrower shall at all time
during the Term of the Agreement ensure that Parent Company shall at all times
continue to own 100% of the issued and outstanding shares of capital stock of
the Borrower on a fully diluted basis, and no other Person shall have any voting
or control rights (whether pursuant to ownership of equity, by contract or
otherwise) with respect to the Borrower so long any amounts remain due and/or
outstanding under this Agreement, the Note or any Credit Documents.

 

28

 

 

SECTION 9.11. No Change of Management Control of Parent Company. The Management
Control of the Parent Company and Borrower shall remain with the same Persons
who manage the Parent Company and Borrower, respectively, as of the date of this
Agreement, unless the Lender provides prior written consent otherwise.

 

SECTION 9.12. Stockholder Control. The Ultimate Parent shall maintain an equity
interest in the Parent Company of no less than fifty-one percent (51%) so long
any amounts remain due and/or outstanding under this Agreement, the Note or any
Credit Documents.

 

SECTION 9.13. Payment of Taxes and Claims. Borrower shall pay or cause to be
paid all taxes, assessments and other governmental charges imposed upon its
properties or assets or in respect of any of its franchises, business, income or
profits before any penalty or interest accrues thereon, and all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by Law have or might become due and payable
and that by Law have or might become a Lien or charge upon any of its properties
or assets, provided that (unless any material item of property would be lost,
forfeited or materially damaged as a result thereof) no such charge or claim
need be paid if the amount, applicability or validity thereof is currently being
contested in good faith and if such reserve or other appropriate provision, if
any, as shall be required by GAAP shall have been made therefor.

 

SECTION 9.14. Net Working Capital. Maintain net working capital at the levels
sufficient to carry on the business of the Borrower consistent with past
practices and sound business practices and principles.

 

SECTION 9.15. Employee Pension Benefit Plans. Borrower shall furnish to Lender
(i) as promptly as practicable, and in any event within ten days after any
executive officer of Borrower knows or has reason to know that a reportable
event with respect to any pension or other benefit plan of Borrower subject to
the provisions of ERISA has occurred, a statement of the chief financial officer
of Borrower setting forth details as to such reportable event and the action
that is proposed to be taken with respect thereto, together with a copy of the
notice of such reportable event given to the Pension Benefit Guaranty
Corporation, (ii) promptly after distribution to plan participants, copies of
each summary annual report with respect to each plan and (iii) promptly after
receipt thereof, a copy of any notice Borrower may receive from the Pension
Benefit Guaranty Corporation relating to the intention of such corporation to
terminate any plan or to appoint a trustee to administer any plan.

 

SECTION 9.16. Notices of Certain Events. Borrower shall promptly give notice to
Lender of:

 

(a)          Any default or event of default or potential event of default under
any contractual obligation of Borrower; or

 

29

 

 

(b)          An event, condition or circumstance that could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 9.16 shall be accompanied by a statement of
the chief executive officer or chief financial officer of Borrower setting forth
details of the occurrence referred to therein and stating what action Borrower
proposes to take with respect thereto.

 

SECTION 9.17. Performance of Contracts. Borrower shall perform and comply with,
in accordance with its terms, each and every material contract, agreement or
instrument now or hereafter binding upon it, except to the extent that it shall
contest the provisions thereof in good faith and by proper legal proceedings.

 

SECTION 9.18. Use of Proceeds. Borrower shall use the Revolving Loan proceeds
disbursed pursuant to this Agreement to purchase raw materials and capital
equipment to be used in manufacturing process.

 

SECTION 9.19. Credit Ratings. Upon Lender’s request, Borrower shall get the loan
transactions or Borrower rated by a credit rating agency approved by the Lender
within one hundred and twenty days of such request, and Borrower shall undertake
periodic reviews of such rating as specified by such credit rating agency, and
shall immediately inform the Lender of any change or potential change in such
credit rating. Borrower shall be responsible for all costs incurred in
connection with complying with its obligations under this Section 9.19.

 

SECTION 9.20. Inventory Audit. Upon reasonable prior notice, Borrower shall
permit any authorized representatives of Lender to visit, audit, appraise and
inspect the Borrower’s Inventory, account receivables and its financial and
accounting records, and to make copies and take extracts therefrom, and to
discuss its affairs, finances and business with its officers and certified
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably requested. Any such visits, audits, collateral
audits, appraisals and inspections shall be at Borrower’s sole cost and expense

 

SECTION 9.21. Asset Coverage.  The Borrower shall ensure that it meets the
following financial covenants as of March 31 and September 30 of each calendar
year during the Term of the Agreement: (i) the Bank’s Pro Rata Share of
Borrower’s Assets divided by the amounts then outstanding under the Credit
Documents shall not at any time be less than 1.40, and (ii) the Borrower’s
outstanding long-term debt, plus outstanding amounts of working capital or short
term debt of the Borrower, divided by EBITDA shall at no time exceed 3.00; in
each case as determined based on the financial statements of the Borrower
prepared in accordance with GAAP.

 

SECTION 9.22. Debt Service Reserve Account. If at any time during the Term of
the Agreement, the Borrower financial statements show a negative EBITDA for any
six (6) month period, the Borrower shall immediately and without further notice
or demand from the Bank establish and fund an account with the Bank (“Debt
Service Reserve Account”), and shall maintain in such Debt Service Reserve
Account an amount equal to six (6) months of interest payable on the principal
amount outstanding under the Facility for the six (6) month period prior to the
establishment of the Debt Service Reserve Account. Such Debt Service Reserve
Account shall be thereafter maintained for the remainder of the Term of the
Agreement. If at any time the Bank utilizes amounts from the Debt Service
Reserve Account to pay any of the Borrower’s obligations pursuant to this
Agreement or any Credit Document, then the Borrower shall promptly replenish
such amounts in the Debt Service Reserve Account to the amount first stated
above in this Section 9.22.

 

30

 

 

SECTION 9.23. Continuing Representations. The warranties, representations and
covenants made by Borrower in this Agreement are continuing. In the event that
any obligation, covenant, representation or warranty is no longer true or
correct, Borrower will immediately notify the Bank in writing.

 

ARTICLE X
NEGATIVE COVENANTS

 

So long as the Note shall remain unpaid or the Borrower shall have any
Obligations under this Agreement, the Borrower shall not without the Bank's
prior written consent:

 

SECTION 10.01. Liens. Create, incur, assume or suffer to exist any Lien or any
preferential arrangement, except for the Permitted Lien, including retention
arrangements or escrow arrangements having the effect of granting security, upon
or with respect to any of its assets or properties, now owned or hereafter
acquired, except:

 

(a)          Liens in favor of the Bank;

 

(b)          Liens for taxes or assessments or other government charges or
levies not yet due and payable or, if due and payable, contested in good faith
by appropriate legal proceeding and for which appropriate reserves are
maintained;


 

 



SECTION 10.02. Debt. If an Event or Default has occurred, including without
limitation, failure to comply with any covenant contained in any Credit
Documents, the Borrower shall not create, incur, assume or suffer to exist any
Debt, except Debt of the Borrower under this Agreement, the Note and other
Credit Documents, except for the amounts due to State Bank of India under the
Borrower’s credit facility with State Bank of India as it presently exists in a
maximum aggregate amount of up to $6,500,000.


 

SECTION 10.03. Mergers, Etc. The Borrower shall not (i) enter into any
transaction of merger or consolidation or amalgamation, or (ii) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution), or (iii)
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, any shares of their respective capital stock or all or
any substantial part of its business or assets, whether now owned or hereafter
acquired, or (iv) acquire by purchase or otherwise all or substantially all the
business or assets of, or stock or other equity interests or other evidence of
beneficial ownership of, any Person, or (v) make any change in the nature of its
business or in the methods by which it conducts business, or (vi) amend its
certificate of incorporation, bylaws (or equivalent charter documents) to create
or authorize the creation of any class or series of stock other than the class
or classes or series of stock now authorized in its certificate of incorporation
heretofore delivered to Lender.

 

31

 

 

SECTION 10.04. Leases. Create, incur, assume or suffer to exist any obligation
as lessee for the rental or hire of any real or personal property, except leases
existing on the date of this Agreement and any extensions or renewals thereof on
terms that are not materially different then the terms as of the date of this
Agreement or lessee where the aggregate amount payable under such leases in any
calendar year does not exceed $250,000 in the aggregate.



SECTION 10.5. Sale and Leaseback. Sell, transfer or otherwise dispose of any
real or personal property to any Person and thereafter directly or indirectly
lease back the same or similar property, except that the Borrower may sell up to
25% of the Borrower’s fixed assets, existing as of the date of execution and
delivery of the Agreement, during the term of the Agreement.

 

SECTION 10.06. Dividends. (i) Declare or pay any dividends; or (ii) make any
distribution of assets to its stockholders or members as such whether in cash,
assets or obligations of the Borrower; or (iii) allocate or otherwise set apart
any sum for the payment of any dividend or distribution on; or (iv) make any
other distribution by reduction of capital or otherwise in respect of any shares
of its capital stock, except that Borrower may perform the actions in (i)
through (iv) of this Section 10.06 so long as Borrower is, and has been, fully
in compliance with the Credit Documents and no Event of Default has occurred or
is continuing.

 

SECTION 10.07. Sale of Assets. Sell, lease, assign, transfer or otherwise
dispose of any of its now owned or hereafter acquired assets (including, without
limitation, receivables and leasehold interest), except for inventory disposed
of in the ordinary course of business consistent with past practices and sale of
up to 25% of the Borrower’s fixed assets existing as of the date of execution
and delivery of the Agreement, during the Term of the Agreement. Further,
Borrower shall not, and shall not permit any subsidiary (if any) to, sell,
assign or exchange any of its accounts or notes receivable, with or without
recourse.

 

SECTION 10.08. Intentionally Omitted.

 

SECTION 10.09. Investments. Other than as set forth in Schedule 10.09 or in the
ordinary course of its business consistent with past practices, make any loan or
advance to any Person or purchase or otherwise acquire any capital stock,
assets, obligations or other securities of, make any capital contribution to or
otherwise invest in or acquire any interest in any Person.

 

SECTION 10.10. Guaranties, Etc. Assume, guarantee, endorse or otherwise be or
become directly or contingently responsible or liable (including, but not
limited to, an agreement to purchase any obligation, stock, assets, goods or
services to supply or advance any funds, assets, goods or services to maintain
or cause such Person to maintain a minimum working capital or net worth or
otherwise to assure the creditors of any person against loss) for obligations of
any Person.

 

32

 

 

SECTION 10.11. Transactions with Affiliates. Enter into any transaction with any
Affiliate (including the Parent Company or Ultimate Parent) of the Borrower,
including, without limitation, the purchase, sale or exchange of property or the
rendering of any services, except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower's business and upon fair
and reasonable terms no less favorable to the Borrower than would obtain in a
comparable arm's-length transaction with a Person that is not an Affiliate of
the Borrower.

 

SECTION 10.12. Name and Business. Change the name of the Borrower, principal
offices of the Borrower or conduct any business that is materially different
from the business of the Borrower as carried on as of the date of this
Agreement.

 

SECTION 10.13. Location. Change the location of the books and records or the
inventory and assets and properties of the Borrower.

 

SECTION 10.14. Employee Pension Benefit Plans. With respect to any employee
pension benefit plan (as defined in Section 3(2) of ERISA) established or
maintained by Borrower or any of its subsidiaries (if any), Borrower or such
subsidiary: (i) shall maintain such plan as a qualified plan under Section 401
of the Internal Revenue Code of 1986 and, in all material respects, in
accordance with its terms and with all provisions of ERISA applicable thereto;
(ii) shall not permit any condition, financial or otherwise, to exist or any
event to occur that would subject such plan to termination pursuant to Section
4042 of ERISA; (iii) shall not incur any liability to the Pension Benefit
Guaranty Corporation other than for annual premiums not yet due and payable; and
(iv) shall not permit the aggregate amount of vested unfunded liabilities of
Borrower and its subsidiaries under all such plans (excluding unfunded
liabilities for benefits that vest or might become vested only as a result of
the termination of any or all of such plans) to exceed $10,000.

 

SECTION 10.15. Repayment of loan from Parent Company. Repay any present or
future loan from the Parent Company or Ultimate Parent or any other Affiliate so
long as any monies and/or facilities provided by Bank to the Borrower remain
outstanding.

 

SECTION 10.16. Double Financing. Obtain double financing on its Inventory,
receivables or any assets and properties, other than the currently existing loan
and credit facility from State Bank of India in an amount not to exceed
$6,500,000.

 

SECTION 10.17. Change of Business. Make or allow to be made a substantial change
to the nature of Borrower’s business (and Borrower shall ensure that the Parent
Company shall procure that no substantial change is made to the general nature
of the business of the Parent Company and its subsidiaries taken as a whole)
from that carried on at the date of this Agreement.

 

ARTICLE XI
EVENT OF DEFAULT

 

SECTION 11.01. Event of Default. If any of the following events (“each an “Event
of Default”) shall occur:

 

33

 

 

(a)          The Borrower shall fail to pay the principal, interest, fees or
commissions relating to the Advance when due and payable under this Agreement,
the Note or any Credit Documents, provided that any applicable default rate of
interest under this Agreement shall accrue from the date such principal,
interest, fee or commission was due; or

 

(b)          Any representation or warranty made or deemed made by the Borrower
in this Agreement or any Credit Document or statement furnished at any time
under or in connection with this Agreement or any other Credit Document are
incorrect or misleading in any respect as of the date made or deemed made or any
information, documents or representations made during the loan application
process are not true or are misleading in any respect; or

 

(c)          The Borrower shall fail to perform or observe any term, covenant,
or agreement contained in this Agreement or any Credit Documents to which it is
a party within the time provided, provided that if the Borrower fails to perform
the covenants, terms and agreements contained in Section 9.09(a) or Section
9.09(b), the Borrower shall have seven (7) business days to cure such failure;
or

 

(d)          The Borrower shall (1) fail to pay any amount equal to or in excess
of $1,000,000 to any Person (other than the Bank), unless the failure to pay
such amounts are being disputed in good faith through appropriate court
proceedings, pursuant to the terms of any agreement, document or promissory
notes when due or any interest, charges or premium thereon, when due by
scheduled maturity, required prepayment, acceleration, demand or otherwise, if
such failure remains uncured for more than the applicable period of notice and
cure, (2) fail to perform or observe any term, covenant or condition required to
be performed or observed by it under any agreement or instrument relating to any
such indebtedness if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration after the giving of notice or passage
of time or both, of the maturity of such indebtedness,; or any such indebtedness
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled required prepayment) prior to the stated maturity thereof,
or (3) have any of its material contracts or securities holdings voided or
adversely limited; or

 

(e)          The Borrower (1) shall generally not, or shall be unable to, or
shall admit in writing their inability to pay their debts as such debts become
due; or (2) shall make an assignment for the benefit of creditors or petition or
apply to any tribunal for the appointment of a custodian, receiver or trustee
for them or a substantial part of their assets; or (3) shall commence any
proceeding under any bankruptcy, reorganization, arrangements, readjustment of
debt, dissolution or liquidation law of any jurisdiction, whether now or
hereafter in effect; or (4) shall have any such petition or application filed or
any such proceeding commenced against them in which an order for relief is
entered or adjudication or appointment is made and remains undismissed for a
period of thirty days; or (5) by any act or omission shall indicate their
consent to, approval of or acquiescence in any such petition, application,
proceeding or order for relief or in the appointment of a custodian, receiver,
or trustee for all or any substantial part of their properties; or (6) shall
suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of thirty days; or (7) become insolvent; or (8) make a
transfer in fraud of creditors or (9) any of the events in Section 11.01(e)
clauses (1) though (8) shall occur with respect to the Parent Company or the
Ultimate Parent;

 

34

 

 

(f)          One or more judgments, decrees or orders for the payment of money
shall be rendered against the Borrower and such judgments, decrees or orders
shall continue unsatisfied and in effect for a period of thirty consecutive days
without being vacated, discharged, satisfied, stayed or bonded pending appeal;
or

 

(g)           Any breach, failure or violation under the Parent Company
Undertaking or Ultimate Parent Undertaking or the Subordination Agreement; or

 

(h)          Any Person (other than the Parent Company) acquires any shares of
capital stock, any securities or any security convertible into, exercisable or
exchangeable for or into shares of capital stock or equity interest of the
Borrower; or

 

(i)          There is a Material Adverse Effect; or

 

(j)          The Borrower or Parent Company ceases to carry on its business
consistent with past practices or there is a material change in its line of
business after the date of this Agreement; or

 

(k)          There shall be any material tax assessment by the United States or
foreign Government tax authorities or any state or political subdivision thereof
against the Borrower, Parent Company or the Ultimate Parent, unless being
contested in good faith by appropriate legal action or proceeding; or

 

(l)          The results of any field review report or inspection made by the
Bank or its representatives shall not be satisfactory to the Bank in its
reasonable discretion; or

 

(m)          The validity or enforceability of any Credit Documents shall be
contested by Borrower, Parent Company, the Ultimate Parent or any other Person;
or

 

(n)          If any claim of priority to the Collateral or Credit Documents by
title, Lien, or otherwise shall be upheld by any court of competent jurisdiction
or shall be consented to by the Borrower, Parent Company or the Ultimate Parent;
or

 

(o)          The consummation by the Borrower of any transaction which would
cause (A) the Facility or any exercise of the Bank’s rights under the Credit
Documents to constitute a nonexempt or prohibited transaction under ERISA or (B)
a violation of a state statute regulating governmental plans; or

 

(p)          It is or becomes unlawful for the Borrower or Parent to perform any
of their respective obligations under the Credit Documents; or

 

(q)          If there is any defect in or the Borrower does not have the right,
title and ownership interest in the Collateral necessary to create and grant a
security interest and lien in and to the Collateral as per the terms of the
Security Agreement; or

 

(r)          Any Governmental Authority or other authority (whether de jure or
de facto) (1) nationalizes, compulsorily acquires, expropriates or seizes all or
a substantial part of the business or assets of any the Borrower or Parent
Company, or (2) revokes any operating license or other authorizations for the
Borrower to do business;

 

35

 

 

(s)          THEN, and in every such event, the Bank may (1) declare the Note,
all interest thereon and any charges and fees, and all other amounts payable
under this Agreement and other Credit Documents to be forthwith due and payable,
whereupon the Note, all such interest, and all amounts under this Agreement, the
Note and Credit Documents shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; and (2) with or without taking
possession thereof, sell or cause to be sold, at such price or prices as the
Bank shall so determine in a commercially reasonable manner, and for cash or on
credit or for future delivery, without assumption of any credit risk, all or any
portion of the Collateral , at any public or private sale, without demand of
performance or notice of intention to, sell or of time or place of sale. Each
purchaser at any such sale (including, if applicable, the Bank) shall acquire
and hold the properties and assets of the Borrower sold absolutely free from any
claim or right of whatever kind including any equity or redemption, and the
Borrower hereby waives (to the extent permitted by Law) all rights of
redemption, stay and/or appraisal which they now have or may have at any time in
the future under any rule of law now existing or hereafter enacted. Any public
or private sale of the assets and properties or any part thereof shall be held
at such time or times within ordinary business hours and at such place or places
as the Bank may fix in the notice of such sale. At such sale, the assets and
properties of the Borrower, or any portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Bank may (in its sole
discretion) determine and, if permitted by law, the Bank may bid (which bid may
be, in whole or in part, in the form of cancellation of indebtedness) for and
purchase the assets and properties of the Borrower or any portion thereof for
the account of the Bank. The Bank shall not be obligated to make any sale of the
whole or any part of the assets and properties of the Borrower if it shall
determine not to do so. The Bank may, by announcement at the time and place
fixed for sale, without prior notice or publication, adjourn any public or
private sale of assets and properties of the Borrower or cause the same to be
adjourned from time to time, and such sale may, without further notice, be made
at the time and place to which the same was adjourned. In the case of all or any
part of the assets and properties of the Borrower is made on credit or for
future delivery, the assets and properties of the Borrower so sold may be
retained by the Bank until the sale price is paid by the purchaser or purchasers
thereof, but the Bank shall incur no liability in case any such purchaser or
purchasers shall fail to take up and pay for the assets and properties so sold
and, in case of any such failure, such assets and properties may be sold again
upon like notice.

 

ARTICLE XII
MISCELLANEOUS

 

SECTION 12.01. Amendments, Etc. No amendment, modification, termination or
waiver of any provision of this Agreement or any Credit Documents to which the
Borrower is a party, nor consent to any departure by the Borrower from any
Credit Documents to which they are a party, shall in any event be effective
unless the same shall be writing and signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

36

 

 

SECTION 12.02. Notices, Etc. All notices and other communications, provided for
under this Agreement and under the other Credit Documents to which the Borrower
is a party shall be in writing and mailed or telecopied or delivered, if to the
Borrower, at its address noted herein above, and if to the Bank, at its address
at 500 Fifth Avenue, 28th Floor, New York, New York 10110 in the United States
America; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other party complying as to delivery with
the terms of this Section. All such notices and communications shall when
mailed, hand delivered, sent by overnight courier or telegraphed, be effective
when deposited in the mails or delivered to the telegraph company or received
when delivered by hand or through courier, respectively, addressed as aforesaid,
except that notices to the Bank pursuant to the provisions of this Agreements
shall not be effective until received by the Bank.

 

SECTION 12.03. No Waiver; Remedies. No failure on the part of the Bank to
exercise, and no delay in exercising, any right, power or remedy under any
Credit Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under any Credit Documents preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided in the Credit Documents are cumulative and not exclusive of any
remedies provided by Law.

 

SECTION 12.04. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower and the Bank and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights, interests or obligations (including, by way of merger, operation
of Law, sale of stock or otherwise) under this Agreement, any of the Credit
Documents or any other documents executed after the date of this Agreement and
in connection with the administration of the Facility, without the prior written
consent of the Bank.

 

SECTION 12.05. Costs, Expenses and Taxes. The Borrower agrees to pay on demand
all costs and expenses in connection with the preparation, execution, delivery,
filing, recording, perfection and administration of any of the Credit Documents,
and any other documents executed after the date of this Agreement and in
connection with the administration of the Facility. The foregoing shall include,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Bank with respect thereto and with respect to advising the Bank as to
its rights and responsibilities under any of the Credit Documents and all costs
and expenses, if any, in connection with the enforcement of, or preservation of
rights under, any of the Credit Documents. If the Borrower requests an
amendment, waiver or consent, the Borrower shall, within five Business Days of
demand, reimburse the Bank for the amount of all costs and expenses (including
legal fees) reasonably incurred by the Bank in responding to, evaluating,
negotiating or complying with that request or requirement. In addition, the
Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of any of the Credit Documents and the other documents to be delivered
under any such Credit Documents, and agrees to and indemnify and hold the Bank
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.

 

37

 

 

SECTION 12.06. Severability. In case any provision of this Agreement, the Note
or any other Credit Documents shall be invalid illegal or unenforceable in any
jurisdiction then, as to such jurisdiction only, such provision shall to the
extent of such invalidity, illegality or enforceability be deemed severed from
the remainder of the relevant agreement or document and the validity, legality
and enforceability of the remaining provisions shall not in any way be effected
or impaired thereby.

 

SECTION 12.07. Applicable Law. This Agreement, the Note, the other Credit
Documents, and all other documents provided for herein or therein and the rights
and obligations of the parties thereto (unless a Credit Document or such other
document expressly provides that the laws of another jurisdiction shall govern
such document) shall be governed by and construed and enforced in accordance
with the internal laws, excluding any laws regarding the conflict of laws, of
the State of New York.

 

SECTION 12.08. Waiver of Jury Trial. THE UNDERSIGNED HEREBY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION PREMISED UPON
OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND THE
BANK/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. To the extent permitted by
Law, the Bank and the undersigned hereby also irrevocably waive any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, that may now or hereafter have to the
bringing of any such action or proceeding in such jurisdiction. The scope of
this waiver is intended to be all encompassing of any and all disputes that may
be filed in any court and that relate to the subject matter of this transaction,
including without limitation, contract claims, tort claims, breach of duty
claims and all other common law and statutory claims. Each party acknowledges
that this waiver is a material inducement to enter into a business relationship,
that each has already relied on the waiver in their related future dealings. The
undersigned hereby irrevocably consent and submit to the jurisdiction and venue
of any court of competent jurisdiction sitting in the City, County and State of
New York for adjudication of any dispute concerning this Agreement, the Note,
the other Credit Documents and all other documents provided for herein or
therein. The undersigned further warrants and represents that each has reviewed
this waiver with its legal counsel and that each knowingly and voluntarily
waives its jury trial rights following consultation with legal counsel. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE ADVANCE. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
Court.

 

38

 

 

SECTION 12.09. Counterparts. This Agreement and the other Credit Documents may
be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument, respectively.

 

SECTION 12.10. Section Headings. The various headings used in this Agreement are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

 

SECTION 12.11. Further Assurances. At any time and from time to time upon the
request of the Bank, and at the sole expense of the Borrower, the Borrower will
promptly and duly execute and deliver any and all such further agreements,
documents and instruments and do such other acts and things as the Bank may
request in order to effect fully the purposes of this Agreement, the Note and
the other Credit Documents and to provide for the payment and performance of the
Obligations of the Borrower in accordance with the terms of this Agreement, the
Note and other Credit Documents.

 

SECTION 12.12. Participation. The Bank shall have the right to sell
participation or assign its rights, interests and obligations, in whole or in
part, in this Agreement, the Note, or any of the Credit Documents without the
consent of the Borrower or without further notice to the Borrower. Borrower
shall at its cost and expense cooperate with the Bank and execute any agreements
or documents in the event such agreements or documents are necessary in the
opinion of the Bank or any participating bank or assignees. The Bank may also
anytime after the date of this Agreement appoint one or more security agents to
hold the assets and properties of the Borrower and any other security created by
or pursuant to the Credit Documents for and on behalf of the Bank and any new
lenders to whom the Bank has sold participation or assigned its rights,
interests and obligations under any Credit Document and the Borrower shall
execute and cause each other party to the Credit Documents to execute such
agreements, documents and instruments as requested by the Bank or new lenders.
The Borrower shall pay the cost and fees of the security agent and any costs and
fees related to the preparation and negotiation of the documents and agreements
related to matters herein.

 

SECTION 12.13. Confidentiality. The Borrower agrees that the terms and
provisions of this Agreement and the other Credit Documents are confidential and
may not be disclosed by the Borrower to any other Person (except as required by
applicable Law, including any reporting requirements of the United States
Securities and Exchange Commission) other than the Borrower’s accountants,
attorneys, advisors and creditors, and only in connection with the transactions
contemplated by this Agreement or relating to applications for credit by the
Borrower, and on a confidential basis unless specifically approved by the Bank
in writing prior to any such disclosure. These confidentiality requirements
shall also extend to the Parent Company and Ultimate Parent. The Borrower shall
take all steps required by the Bank to impose such confidentiality requirements
on such related parties.

 

39

 

 

SECTION 12.14. Indemnity. The Borrower agrees to indemnify the Bank, its
Affiliates and their respective directors, officers, employees, agents and
controlling persons and their successors, heirs and assigns (individually or
collectively, the “Indemnitee”) against, and to hold the Indemnitee harmless
from, any and all losses, claims, damages, liabilities, tax obligations, costs
and expenses (including attorneys’ fees and expenses) incurred by or asserted
against the Indemnitee in connection with any investigative, administrative or
judicial proceeding (whether or not the Bank or any such Indemnitee is
designated as a party thereto) relating to or arising out of or in any way
connected with, or as a result of, this Agreement, the other Credit Documents or
the transactions contemplated hereby or the use of the proceeds by the Borrower;
provided, however, that this indemnity shall not, as to any Indemnitee, apply to
any such losses, claims, damages, liabilities costs or expenses to the extent
directly caused by the gross negligence or the willful misconduct of any
Indemnitee. The provisions of this paragraph shall survive the repayment of the
Loans and the Note and the termination of this Agreement.

 

SECTION 12.15 Exclusion of Liability. The Bank will not be liable for any action
taken by it, or for omitting to take action under or in connection with any
Credit Document, unless directly caused by its gross negligence or willful
misconduct. Notwithstanding any other term or provision of this Agreement to the
contrary, the Bank shall not be liable under any circumstances for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
including but not limited to loss of profits, whether or not foreseeable, even
if the Bank is actually aware of or has been advised of the likelihood of such
loss or damage and regardless of whether the claim for such loss or damage is
made in negligence, for breach of contract, breach of trust, breach of fiduciary
obligation or otherwise. The provisions of this Section 12.15 shall survive the
termination or expiry of this Agreement.

 

SECTION 12.17. Prior Facilities and Agreements. This Agreement and other Credit
Documents supersede all prior written and oral agreements of the Borrower and
the Bank with respect to the subject matter thereof, each of which is replaced
in its entirety.

 

Remainder of the Page Intentionally Left Blank

 

40

 

 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their respective officer thereunto duly authorized, as of the date first above
written.

 

JUBILANT CADISTA PHARMACEUTICALS INC.

 

By: /s/ Kamal Mandan  



Name: KAMAL MANDAN 

Title: CHIEF FINANCIAL OFFICER

 

ICICI BANK LIMITED, NEW YORK BRANCH

 

By: /s/ Ashish Bafna  



Name: ASHISH BAFNA 

Title: ASST. GENERAL MANAGER

 

41

 

 

STATE OF MARYLAND )       ) ss.:

 

COUNTY OF WICOMICO

 

On the 2nd day of February in the year 2012 before me, the undersigned a notary
public in and for said state, personally appeared KAMAL MANDAN, who identified
himself to be the CFO of Jubilant Cadista Pharmaceuticals Inc. and who is
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s), in the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/       Notary Public  

 

42

 

 

Schedule 8.25

 

Guarantees

 

Loan to HSL Holdings Inc., an affiliate company.  $10,000,000 

 

REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK

 

43

 

 

Schedule 10.09

 

Investments

 

Loan to HSL Holdings Inc., an affiliate company.  $10,000,000 

 

REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK

 

44

 

 

Exhibit A

 

Form of Borrowing Request

 

REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK

 

45

 



 

Borrowing Request

 

Reference is made to the Credit Facility Agreement dated as of February 2, 2012
("Credit Facility Agreement"), by and between Jubilant Cadista Pharmaceuticals
Inc., a Delaware corporation (“Borrower”), and ICICI Bank Limited, New York
Branch (“Lender”). Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Facility
Agreement.

 

The undersigned hereby certifies as of the date hereof that [he/she] is the
__________________ __________ of Borrower, and that, in such capacity, [he/she]
is authorized to execute and deliver this Borrowing Request to Lender on behalf
of Borrower.

 

1. Borrowing Request. Borrower is requesting a [____fill in the type of Facility
being requested___] in the principal amount of $_____________ on ____________,
2011 which is a Business Day.

 

2. Wiring or Account Details. Borrower Requests that the amount requested herein
be sent for the benefit of Borrower using the following wiring instructions:

 

Bank Name:

ABA No.:

Account No.:

Beneficiary Name:

Reference:

 

IN WITNESS WHEREOF, the undersigned has set [his/her] name to this Borrowing
Request as of the ___ day of _______________, 2012.

 

  Jubilant Cadista Pharmaceuticals Inc.       By: __________________________  
Name:   Title:

 

46

 

  

Exhibit B

 

Form of Officer’s Lending Certificate 

 

47

 

 

Officer's Lending Certificate

 

Reference is made to the Credit Facility Agreement dated as of February 2, 2012
("Credit Facility Agreement"), by and between Jubilant Cadista Pharmaceuticals
Inc., a Delaware corporation (“Borrower”), and ICICI Bank Limited, New York
Branch, (“Lender”). Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Facility
Agreement.

 

The undersigned hereby certifies as of the date hereof that [he/she] is the
___________ of Borrower, and that, in such capacity, [he/she] is authorized to
execute and deliver this Officer's Lending Certificate to Lender on behalf of
Borrower.

 

1.          Loan. Borrower is requesting a [____fill in the type of Facility
being requested___] in the amount of $____________ on ____________, 2012.

 

2.          Representations and Warranties. The representations and warranties
of the Borrower contained in the Credit Facility Agreement and Credit Documents
to which the Borrower is a party are and will be true and correct on and as of
the date hereof, and Borrower is in compliance with all of the provisions,
obligations and covenants contained in the Credit Facility Agreement and Credit
Documents to which it is a party, and no breach has occurred under the Parent
Company Undertaking or Ultimate Parent Undertaking.

 

3.          No Default. No Event of Default or potential Event of Default exists
or would exist after giving effect to the Facility made on the date set forth
above or from the application of the proceeds thereof.

 

4.          No Material Adverse Effect. No Material Adverse Effect has occurred
since the date of execution and delivery of the Credit Facility Agreement.

 

IN WITNESS WHEREOF, the undersigned has set [his/her] name to this Officer's
Lending Certificate as of the ___ day of _____________, 2012.

 

  Jubilant Cadista Pharmaceuticals Inc.           By:
___________________________     Name:     Title:  

 



48

